Citation Nr: 1741162	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-26 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen entitlement to service connection for left ankle arthritis with bone spur, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel

INTRODUCTION

The Veteran had active service with the Army from June 1964 to May 1967 and August 1970 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which denied reopening service connection for left ankle arthritis with bone spur.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The reopened claim of entitlement to service connection or left ankle arthritis with a bone spur is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a left ankle disability was previously denied in an October 2009 rating decision; the Veteran did not file a timely substantive appeal; the October 2009 RO decision is final.

2.  Evidence received since the October 2009 rating decision is new and material, sufficient to reopen service connection for a left ankle disability.





CONCLUSIONS OF LAW

1.  The October 2009 rating decision which denied service connection for left ankle arthritis with bone spur is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The additional evidence received subsequent to the October 2009 rating decision is new and material to reopen service connection for left ankle arthritis with bone spur.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303, 20.1105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Law and Analysis

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
 § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2016). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the veteran's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.

The RO denied service connection for left ankle arthritis with bone spur in an October 2009 rating decision and in a subsequent Statement of the Case.  Mitchell v. McDonald, 27 Vet. App. 431, 436 (2015) (stating that a new decision must be issued that is "directly responsive" to the new evidence); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  The Veteran did not file a timely appeal to the October 2009 decision, and the rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  The RO considered the Veteran's service treatment records which show that in March 1971 he injured his left ankle playing softball and was diagnosed as having a severe sprain.  He did not receive treatment thereafter. The RO also considered treatment records which show a post-service left ankle disability and evidence discounting a connection between his disability and service or his service-connected back disability.  

Therefore, the Board finds that new and material evidence must tend to establish a nexus between the Veteran's currently diagnosed left ankle arthritis with bone spur and active service or a service-connected disability.

New evidence received subsequent to the October 2009 rating decision pertinent to the appeal to reopen service connection for left ankle arthritis with bone spur include VA treatment records, buddy statements, hearing testimony, medical literature and a VA examination. 

Most notably, VA treatment records include a June 2011 x-ray report of the left ankle which showed deformity and spurring, with a combination of old trauma and degenerative change.  A May 2012 VA treatment note indicates that the left ankle disability is likely related to his service injury.  

Because the Veteran has submitted evidence that tends to show a nexus between his current left ankle condition and service, the Board finds that the low threshold for reopening service connection, identified in Shade, has been met.  Id. at 118.  For these reasons, the Board finds that new and material evidence sufficient to reopen service connection for the Veteran's left ankle arthritis with bone spur has been received, and the claim is reopened.  See 38 C.F.R. § 3.156 (2016).  The Board finds, however, that a remand for additional development is necessary to address service connection for left ankle arthritis with bone spur prior to rendering a decision on the appeal.


ORDER

The application to reopen service connection for left ankle arthritis with bone spur is granted.


REMAND

The Veterans Claims Assistance Act of 2000 requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2014).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

Within an August 2016 videoconference hearing, the Veteran indicated that he was brought to the Army field hospital after his in-service left ankle injury in February 1971, and thereafter, the Veteran stated that he went on leave and sought treatment at the Bronson Naval Air Station Hospital.  He testified that he had x-rays of his left ankle taken during both instances and was diagnosed with a severe left ankle sprain.  While service treatment records show a March 1971 report of left ankle pain with a diagnosis of severe sprain upon x-ray, with a note indicating that no cast was to be given as the Veteran was about to go on leave, service treatment records do not show treatment from the Bronson Naval Air Station Hospital.  Therefore, on remand, the AOJ should attempt to obtain any hospitalization records from the Bronson Naval Air Station Hospital related to the Veteran's claim.

Also pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  When VA undertakes to provide an examination, it must ensure that the examination and opinions provided are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

On remand, a VA addendum opinion should be obtained to better assess the nature and etiology of the Veteran's left ankle disability.  This opinion should take into account the positive May 2012 VA medical opinion (discussed above) and medical literature which reflects that while "sprains heal pretty well, they can lead to problems much later in life...trauma means injury, and the term posttraumatic arthritis is used to describe arthritis that develops after an injury.  This condition is called osteoarthritis or posttraumatic arthritis.  Trauma means injury, and the term posttraumatic arthritis is used to describe arthritis that develops after an injury."  See October 2013 statement of accredited representative in appealed case.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the Veteran's treatment records from the Bronson Naval Air Station Hospital, dated from 1971, and should associate them with the record. 

If such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
 § 3.159(e).

2.  Thereafter, obtain a VA addendum opinion to determine the etiology of currently diagnosed arthritis of the left ankle with bone spur.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The record should be made available for review in connection with this request.

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should state and provide opinions as to:

(a) Whether it is at least as likely as not (50 percent probability or greater) that left ankle arthritis with bone spur had its onset in service or is otherwise related to service.  The examiner should discuss whether the Veteran experienced chronic symptoms of arthritis of the left ankle in service, and if so, indicate whether the Veteran experienced continuous symptoms of arthritis of the left ankle since service separation.  The examiner is also asked to comment on whether currently diagnosed left ankle arthritis manifested to a compensable degree within one year of service separation.

(b) Whether it is at least as likely as not (a 50 percent or greater probability) that currently diagnosed left ankle arthritis with bone spur is (i) caused by, or (ii) aggravated by service-connected degenerative joint disease of the lower lumbar spine.

In rendering the above opinions, the Board directs the examiner to consider, but not limit review to the Veteran's reports, and buddy statements, of record as to the onset and continuity of left ankle symptoms since service separation, as well as VA treatment records showing complaints of limping and ankle pain due to low back pain.

Additionally, the examiner is asked to specifically discuss the medical literature within the October 2013 statement of accredited representative in light of a June 2011 x-ray report showing "old trauma and degenerative changes."  The Board notes that the medical literature provided explains, in part, the development of osteoarthritis, to include as by trauma.  The examiner is also asked to consider and discuss the May 2012 VA treatment note which indicates that the left ankle disability is likely related to his in-service injury.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  The AOJ must ensure that the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


